DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0000413 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 

Response to Amendment
The amendment filed on 02/25/2021 has been entered:
Claim 1 – 5, 7 – 9, 12 – 17 and 20 remain pending in the application;
Claim 1 and 20 are amended;


Applicant’s amendments to claims have overcome each and every 112(b) claim rejections as previously set forth in the Final Office Action mailed on 10/26/2020.


Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are moot in view of new grounds of rejection for the following reasons:

Applicant’s arguments with respect to the rejections of claim 1 – 9 and 12 – 20 under 35 U.S.C. 103 have been fully considered and the amendments overcome the 103 rejections set forth in the Final Office Action mailed on 10/26/2020. The corresponding 103 rejections are withdrawn. However, the amendments to claims render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 20, applicant amended the claim to include limitations “the measured part is an ulnar artery or a radial artery of the subject, the at least one sensor is provided on a palm side of the subject's wrist relative to a back side of the subject's wrist, so that the at least one sensor is disposed above the ulnar artery or the radial artery of the subject, and a part of the wearing portion disposed on the back side of the subject's wrist is positioned towards an upper arm from a range of motion of the subject's wrist”, and submitted on p.7 that “Connor merely 
First of all, the limitation “the measured part is an ulnar artery or a radial artery of the subject” is NEW MATTER introduced in the amendments which does not have written description support. The corresponding disclosure in the specification of present application is recited as: “The position of the sensor unit 123 relative to the measured part is adjusted so that the biological sensors 147 a and 147 b are both above the ulnar artery or the radial artery” in [0061]; “The measurement unit 120 preferably is made to contact the wrist at a position where the measurement beam is emitted onto the ulnar artery or the radial artery” in [0075]; “The measurement apparatus 200 measures the PWV of blood flowing through the ulnar artery or the radial artery at the subject's wrist” in [0096]; “the position of the openings 213 a, 213 b relative to the measured part is adjusted so that first sensor unit 220 a and the second sensor unit 220 b are both above the ulnar artery or the radial artery” in [0103]; “The sensor units 220 preferably are made to contact the wrist at positions where the measurement beam is emitted onto the ulnar artery or the radial artery” in [0132].

Thus, the above limitation is NEW MATTER which does not have written description support.
Second, the limitation “the measured part is an ulnar artery or a radial artery of the subject … so that the at least one sensor is disposed above the ulnar artery or the radial artery of the subject” renders claim indefinite, since there is no written description support in the specification for the limitation “the measured part is an ulnar artery or a radial artery of the subject”, it is unclear how a sensor is configured to be in contact with radial or ulnar artery. It is also unclear which structural component in the apparatus is configured to position the sensor in contact with artery and above the artery.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as the sensor is configured to be positioned in contact with skin at reasonable place and above the radial or ulnar artery.
Third, since the amended limitation changed the scope of claim, reference IM (cited in the previous rejection to claim 4) is introduced in new grounds of rejection to 
Fourth, the limitation “a part of the wearing portion disposed on the back side of the subject's wrist is positioned towards an upper arm from a range of motion of the subject's wrist” is intended use of the device in an apparatus claim. The above limitation merely states the positioning of the claimed wrist band at some specific place, it is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114.
In addition, during the interview conducted on 01/15/2021, the feature of one part of the wristband being shifted relative to the other part of the wristband is discussed. It is understood that applicant’s disclosed invention is a wristband having two parts with relative position shifted from each other. However, this feature is not positively recited in the claim. The above limitation only requires “a part of the wearing portion” to be positioned on a specific position WITHOUT claiming any relative position to other part of the waring portion. This kind of function or intended use can be achieved by moving the whole wearing portion to that specific position because only a part at that position is positively recited in the claim.

Therefore, applicant’s arguments with respect to the rejection to independent claim 1 and 20 have been fully considered, but they are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.7 rely on similar supposed deficiencies with the rejection of parent claim 1. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.6 – 7 have been fully considered. The amendment results in new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 – 5, 7 – 9, 12 – 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding limitations “the measured part is an ulnar artery or a radial artery of the subject” in claim 1 and claim 20, the corresponding disclosure in the specification of present application is recited as: “The position of the sensor unit 123 relative to the measured part is adjusted so that the biological sensors 147 a and 147 b are both above the ulnar artery or the radial artery” in [0061]; “The measurement unit 120 preferably is made to contact the wrist at a position where the measurement beam is emitted onto the ulnar artery or the radial artery” in [0075]; “The measurement apparatus 200 measures the PWV of blood flowing through the ulnar artery or the radial artery at the subject's wrist” in [0096]; “the position of the openings 213 a, 213 b relative to the measured part is adjusted so that first sensor unit 220 a and the second sensor unit 220 b are both above the ulnar artery or the radial artery” in [0103]; “The sensor made to contact the wrist at positions where the measurement beam is emitted onto the ulnar artery or the radial artery” in [0132].
Both claim 1 and 20 positively recite “wherein the at least one sensor contacts the measured part” and “so that the at least one sensor is disposed above the ulnar artery or the radial artery of the subject”, which are consistent with the specification that the measurement part is the wrist in contact with the sensor, and the sensor is positioned above the radial or ulnar artery. There is no disclosure in the specification that the sensor is in contact with the radial or ulnar artery. It is also known in the art that a wearable sensor cannot be in contact with artery without any cutting through the skin to expose the artery, this situation is not disclosed in specification either.
Thus, the above limitation is NEW MATTER which does not have written description support.

Therefore, claim 1, 20 and all corresponding dependent claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 5, 7 – 9, 12 – 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitations “the measured part is an ulnar artery or a radial artery of the subject … so that the at least one sensor is disposed above the ulnar artery or the radial artery of the subject” in claim 1 and claim 20, since there is no written description support in the specification for the limitation “the measured part is an ulnar artery or a radial artery of the subject”, it is unclear how a sensor is configured to be in contact with radial or ulnar artery. It is also unclear which structural component in the apparatus is configured to position the sensor in contact with artery and above the artery.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as the sensor is configured to be positioned in contact with skin at reasonable place and above the radial or ulnar artery.

Therefore, claim 1, 20 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 4, 8, 9, 14 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al. (US 2007/0282227 A1; published on 12/06/2007) (hereinafter "Nanba") in view of IM (US 2010/0210956 A1; published on 08/19/2010).

Regarding claim 1, Nanba teaches a measurement apparatus ("… a biometric detection apparatus for detecting conditions of a body is described with reference to one embodiment shown in FIGS. 1A and 1B." [0091]) comprising:
a wearing portion to be worn by a subject ("... by using a band 15." [0093]); and
at least one sensor supported by the wearing portion ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]) and configured to acquire biological information of the subject ("The apparatus detects vital functions such as cough or yawn by using a pulse wave sensor 1." [0091]; "A change in the amount of the received light is output as pulse wave data {sensor output which is a voltage signal representing the pulse wave} to the control unit 3." [0095]) while in contact with a measured part of the subject ("This sensor 1 is attached to a portion of a human body 100 such as a finger, a palm or a wrist ..." [0091]; "The pulse wave sensor 1 may be attached to any part of the body ..." [0098]), wherein 
the at least one sensor contacts the measured part at a predetermined pressure or less while the wearing portion is worn by the subject ("The pulse wave sensor 1 has a ring-like buffer member {e.g., a sponge having a rugged end} 11 that serves as a spacer surrounding the lens 9 on the skin side so that the lens 9 will not be pushed onto the skin 100 a with an excess of pressure, and a spring 13 on the rear end side of the pulse 
the wearing portion is a band worn on a wrist of the subject ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]), and
a part of the wearing portion disposed on the back side of the subject's wrist is positioned towards an upper arm from a range of motion of the subject's wrist (this limitation merely states the positioning of the claimed wrist band at some specific place, it is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; In addition, the device taught by Nanba is capable of performing the above function).
Nanba fails to explicitly teach wherein the measured part is an ulnar artery or a radial artery of the subject, the at least one sensor is provided on a palm side of the subject's wrist relative to a back side of the subject's wrist, so that the at least one sensor is disposed above the ulnar artery or the radial artery of the subject.
However, in the same field of endeavor, IM teaches wherein the measured part is an ulnar artery or a radial artery of the subject (see 112b rejection), the at least one sensor is provided on (“… such that the pressure sensors 401 and 402 can be located 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. Doing so would make it possible for "correction of pressure that varies depending on wearing pressure of respective users" (see IM; [0048]).

Regarding claim 3, Nanba in view of IM teaches all claim limitation, as applied in claim 1, and Nanba further teaches one or more sensors contact the measured part at a predetermined pressure or less while the wearing portion is worn by the subject ("The pulse wave sensor 1 has a ring-like buffer member {e.g., a sponge having a rugged end} 11 that serves as a spacer surrounding the lens 9 on the skin side so that the lens 9 will not be pushed onto the skin 100 a with an excess of pressure, and a spring 13 on the rear end side of the pulse wave sensor 1. This makes it possible to set the pressure for pushing the lens 9 onto the skin 100 a to be not larger than 10 gw/cm2." [0093]).
In addition, IM teaches wherein the at least one sensor comprises a plurality of sensors ("… by the wrist band 115 such that the pressure sensors 401 and 402 can be located on the radial arterial portion 350 a {see FIG. 4}." [0042]).


Regarding claim 4, Nanba in view of IM teaches all claim limitations, as applied in claim 3, and IM further teaches wherein the measured part comprises a plurality of measured parts that are a predetermined distance apart in a direction of a predetermined blood vessel of the subject ("… by the wrist band 115 such that the pressure sensors 401 and 402 can be located on the radial arterial portion 350 a {see FIG. 4}." [0042]; "When dividing a distance D between the pressure sensors 410 and 420 …" [0066]; see Fig.8), and a closer measured part of the plurality of measured parts is located closer to the heart of the subject along the predetermined blood vessel is contacted by one sensor of the plurality of sensors (see Fig.4, sensor 410 is closer to the heart along the arterial portion) at the predetermined pressure or less ("That is, the pressure starts from 5 mmHg and increases by 5 mmHg at each step up to 50 mmHg through 10 steps. The pulse waves are detected at each step." [0057]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. Doing so would make it possible for "correction of pressure that varies depending on wearing pressure of respective users" (see IM; [0048]).

Regarding claim 8, Nanba in view of IM teaches all claim limitations, as applied in claim 1, and Nanba further teaches wherein the at least one sensor is supported relative to the wearing portion by an elastic body ("Therefore, the spring 13 is arranged between the band 15 and the pulse wave sensor 1." [0093]; by definition, a spring is an elastic body).

Regarding claim 9, Nanba in view of IM teaches all claim limitations, as applied in claim 8, and Nanba further teaches wherein the elastic body is a spring ("Therefore, the spring 13 is arranged between the band 15 and the pulse wave sensor 1." [0093]; by definition, a spring is an elastic body).

Regarding claim 14, Nanba in view of IM teaches all claim limitations, as applied in claim 1, and Nanba further teaches wherein the biological information is a pulse wave ("A change in the amount of the received light is output as pulse wave data {sensor output which is a voltage signal representing the pulse wave} to the control unit 3." [0095]).

Regarding claim 15, Nanba in view of IM teaches all claim limitations, as applied in claim 14, and IM further teaches a controller ("The outputs from the sensors 410 and 420 are converted into digital signals in the control unit 470 and analyzed." [0054]) configured to calculate a pulse wave velocity using the pulse wave ("When dividing a distance D between the pressure sensors 410 and 420 by the time different Δt, the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. Doing so would make it possible for "correction of pressure that varies depending on wearing pressure of respective users" (see IM; [0048]).

Regarding claim 16, Nanba in view of IM teaches all claim limitations, as applied in claim 1, and Nanba further teaches wherein the at least one sensor optically acquires the biological information ("… the pulse wave sensor 1 is an optical sensor of the reflection type …" [0092]; "A change in the amount of the received light is output as pulse wave data …" [0095]).

Regarding claim 20, Nanba teaches a sensor system ("… a biometric detection apparatus for detecting conditions of a body ..." [0091]) comprising:
a measurement apparatus ("The apparatus detects vital functions ... by using a pulse wave sensor 1." [0091]) comprising a wearing portion having a band shape and worn around a wrist of a subject ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]) and a sensor supported by the wearing portion ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]), the sensor configured to acquire biological information of the subject ("The apparatus detects vital functions such as cough or yawn by using a pulse wave sensor 1." [0091]; functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 MPEP 2114; In addition, the device taught by Nanba is capable of performing the above function).
Nanba fails to explicitly teach wherein the measured part is an ulnar artery or a radial artery of the subject, the sensor is provided on a palm side of the subject's wrist relative to a back side of the subject's wrist, so that the sensor is disposed above the ulnar artery or the radial artery of the subject; and a display apparatus configured to display biological information by referring to a sensor signal acquired by the sensor.
However, in the same field of endeavor, IM teaches wherein the measured part is an ulnar artery or a radial artery of the subject (see 112b rejection), the at least one sensor is provided on (“… such that the pressure sensors 401 and 402 can be located on …” [0042]) a palm side of the subject's wrist relative to a back side of the subject's wrist (see Fig.4A – 4C), so that the at least one sensor is disposed above the radial artery of the subject (“The noninvasive continuous blood pressure and arterial elasticity measuring apparatus 500 is put on the user's wrist 350 w by the wrist band 115 such that the pressure sensors 401 and 402 can be located on the radial arterial portion 350 a {see FIG. 4}.” [0042]),
a display apparatus configured to display biological information by referring to a sensor signal acquired by the sensor ("A signal detected by the apparatus 500 is displayed in real time on a display unit 111 as a waveform of a radial arterial pulse." [0034]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. Doing so would make it possible for .


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of IM, as applied in claim 1, and further in view of Cheong et al. (US 2017/0011210 A1; priority date on 02/21/2014) (hereinafter "Cheong").

Regarding claim 2, Nanba in view of IM teaches all claim limitations, as applied in claim 1, except wherein the at least one sensor is displaceably supported relative to the wearing portion.
However, in the same field of endeavor, Cheong teaches wherein the at least one sensor is displaceably supported relative to the wearing portion ("The main body 10 may be detachably coupled to the wearing portion 50 … and the sensor portion S may be positioned on the rear surface R of the main body 10." [0307]; Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor as taught by Nanba with the detachable main body of sensors as taught by Cheong. Doing so would make it possible that the wearing portion "may be replaced by the user's taste or preference" (see Cheong; [0309]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of IM, as applied in claim 3 and further in view of Cheong.

Regarding claim 5, Nanba in view of IM teaches all claim limitations, as applied in claim 3, except wherein each of the plurality of sensors is displaceably supported relative to the wearing portion.
However, in the same field of endeavor, Cheong teaches wherein each of the plurality of sensors is displaceably supported relative to the wearing portion ("The main body 10 may be detachably coupled to the wearing portion 50 … and the sensor portion S may be positioned on the rear surface R of the main body 10." [0307]; Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor as taught by Nanba with the detachable main body of sensors as taught by Cheong. Doing so would make it possible that the wearing portion "may be replaced by the user's taste or preference" (see Cheong; [0309]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of IM, as applied in claim 1, and further in view of Fukuzawa et al. (US 2013/0079648 A1; published on 03/28/2013) (hereinafter "Fukuzawa").


However, in the same field of endeavor, Fukuzawa teaches wherein the at least one sensor is mounted on a substrate ("The base body 60 may include, for example, a printed circuit board and the like for mounting the first sensor 50 a and the second sensor 50 b." [0029]), and at least a portion of the substrate is flexible ("The base body 60 may include a plastic substrate and the like; and the base body 60 may be flexible." [0029]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor as taught by Nanba with the pulse wave sensors as taught by Fukuzawa. Doing so would make it possible that "high measurement accuracy is obtained" (see Fukuzawa; [0046]).


Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of IM, as applied in claim 1, and further in view of Klaassen et al. (US 2017/0340209 A1; priority date on 09/08/2014) (hereinafter "Klaassen").

Regarding claim 12, Nanba in view of IM teaches all claim limitations, as applied in claim 1, except wherein the predetermined pressure is an average blood pressure of the subject.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wrist band sensor with applied pressure as taught by Nanba with the wrist band sensor with applied pressure as taught by Klaassen. Doing so would make it possible that "the user may obtain blood pressure measurements and/or monitoring without the need for bulky wrist harnesses" and "may provide a more convenient method in which users can easily measure their own arterial pressure on the go and outside of a clinic setting" (see Klaassen; [0132]).

Regarding claim 13, Nanba in view of IM teaches all claim limitations, as applied in claim 1, except wherein the predetermined pressure is 80 mmHg.
However, in the same field of endeavor, Klaassen teaches wherein the predetermined pressure ("… after the user has coupled the device to their wrist, a constant pressure may be applied 512 by urging a pressure sensor against the wrist of the user." [0133]) is 80 mmHg ("... the applied constant pressure could be selected in the range 80-120 mmHg, which is close to the range of mean arterial pressures of interest." [0134]).
.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of IM, as applied in claim 1, and further in view of Arai et al. (JP 2009-240511 A; published on 10/22/2009) (hereinafter "Arai").

Regarding claim 17, Nanba in view of IM teaches all claim limitations, as applied in claim 1, except wherein the wearing portion comprises a plurality of supports, and the plurality of supports and the at least one sensor are in contact with the subject while the wearing portion is worn by the subject.
However, in the same field of endeavor, Arai teaches wherein the wearing portion comprises a plurality of supports ("… an uneven portion may be formed on the wrist-side surface of a member that comes into contact with the wrist, such as the height adjusting protrusion 18, the deviation prevention pad 22, and the protrusion pad 38." [0139]; see Fig.1), and the plurality of supports ("… an uneven portion may be formed on the wrist-side surface of a member that comes into contact with the wrist ..." [0139]) 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wrist band as taught by Nanba with the band including pressing means as taught by Arai. Doing so would make it possible to "effectively prevent rotation, slipping, and the like of the biometric device 10 around the wrist" (see Arai; [0139]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fish et al. (US 2015/0157220 A1; priority date on 12/09/2013) teach a wearable device with a modular sensor platform. Optical sensors are positioned at the palm side of the wrist and above the radial artery. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793